           Case 1:19-cv-00290-SLC Document 27 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAVI SUNDAR,

                                Plaintiff,

         against
                                                              CIVIL ACTION NO.: 19 Civ. 290 (SLC)
GREYHOUND LINES, INC., et al.,
                                                                            ORDER
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the conference held today, October 8, 2020 the Court orders as follows:

By October 22, 2020, the parties shall file a joint status letter informing the Court of the following:

            1. Scheduling Mr. Wilson’s deposition;

            2. Scheduling the deposition of Ms. Ghee;

            3. Scheduling the deposition of Ms. Corley;

            4. Defendants’ response to the supplemental discovery demands Plaintiff will serve

                   today; and

            5. Scheduling of Plaintiff’s medical examination.



Dated:             New York, New York
                   October 8, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
